MOORE, Circuit Judge,
dissenting.
After determining that Erin Lawler is an insured under her employer’s insurance policy and entitled to UM/UIM insurance coverage, the majority goes on to hold that she cannot recover for the losses that she suffered. As I believe this aspect of the opinion to be inconsistent with established Ohio law on the subject, I respectfully dissent.
After careful examination, this court properly concludes that the policy at issue is a motor vehicle liability policy, that UM/ UIM coverage arose by operation of law for those insured by the policy, that Erin Lawler was such an insured, and that she was therefore entitled to UM/UIM coverage. The opinion then abruptly concludes by stating that since Jeremy Lawler was not an insured under the policy, Erin Lawler cannot recover in her own right for the losses she has suffered.
Such a conclusion directly contradicts law that is clearly laid out for us by the *911Ohio Supreme Court in Moore v. State Automobile Mutual Insurance Co., 88 Ohio St.3d 27, 723 N.E.2d 97, 101-02 (2000). As the majority explains, the Ohio Supreme Court in Moore considered the claim of a parent who sought to recover damages under her own insurance policy for her son’s death in an automobile accident caused by an uninsured motorist. As parents (like spouses) are presumed to recover damages as a result of a child’s (or spouse’s) wrongful death under Ohio law, see Ohio Rev.Code Ann. § 2125.02(A)(1), Alice Moore was allowed to recover under her own policy for the damages she suffered in her son’s death, even though her son was not an insured under the policy. The Ohio Supreme Court held that such a claim was not only valid, but that it was valid even in spite of contractual language that was meant to prevent insureds who were not themselves physically injured from recovering. The Ohio Supreme Court held that the relevant statute “does not permit an insurer to limit uninsured motorist coverage in such a way that an insured must suffer bodily injury, sickness, or disease in order to recover damages from the insurer.” Moore, 723 N.E.2d at 102.
The facts of this case are identical to those in Moore in every relevant respect. The majority opinion attempts to distinguish Moore by saying that it only applies “ ‘when the insurer attempts to prohibit a non-bodily injured insured from collecting [uninsured/underinsured motorist] benefits under the insured’s own policy.’ ” Maj. op. at 910 (citation omitted). This distinction is well supported in Ohio law, but it does not distinguish Moore — in fact, it makes this case indistinguishable from Moore, for this case also involves a non-bodily injured insured who is attempting to collect uninsured/underinsured motorist’s benefits under her own policy. The cases that the majority cites do not help its case. They are all decisions holding that, even after Moore, insurers can still limit recovery to a per-person limit stated in the policy. These cases are inapplicable to the issue here, which is whether Erin Lawler can recover at all.1
The majority then attempts to distinguish Moore on the basis that the policy in Moore was a UM/UIM policy and that the plaintiff in Moore was a named insured. *912The majority suggests that this case is different from Moore because this case involves a policy where the UM/UIM coverage was created by operation of law and because the plaintiff here was not a named insured but was only an insured because of an ambiguity in the definition of the named insured. It is unclear why the majority draws these distinctions. Neither Moore itself nor any other Ohio case or statute has limited Moore’s application to cases involving named insureds or express UW UIM coverage. I find the majority’s decision to restrict Moore in this manner to be completely inconsistent with our charge to follow state law as it is given to us by the state courts. I therefore respectfully dissent.

. In fact, the cited cases not only do not help the majority’s position, they undermine it. They all explicitly acknowledge that while Moore does not invalidate per-person limits in insurance policies (which is the issue in the cited cases), it does invalidate an insurer’s attempt to deny coverage outright to family members. See Post v. Harber, No. 00CA541, 2001 WL 243303, at *12 (Ohio Ct.App. Feb.16, 2001) (“In case at bar, unlike Moore, appellants have not argued that the insurers are attempting to outright deny coverage to the parents for their loss of consortium claims. Rather, the insurers are attempting to limit the liability to the per person limits specified in the policies and as permitted by R.C. 3937.18(H) and 3937.44.”); Davidson v. Uhrig, No. 00CA2543, 2001 WL 772228, at *5 (Ohio Ct.App. June 28, 2001) ("In the case at bar, unlike Moore, appellants have not argued that appellee is attempting to outright deny coverage to the children for their loss of consortium claims. Rather, appellee is attempting to limit the liability to the per person limits specified in the policies and as R.C. 3937.18(H) and 3937.44 permit.”); Bentley v. Progressive Ins. Co., No. 02CA10, 2002 WL 31681997, at *6 (Ohio Ct.App. Nov.26, 2002) ("A review of Moore reveals that it applies in situations only when the insurer attempts to prohibit completely a non-bodily injured insured from collecting UM/UIM benefits under the insured’s own policy. In the case at bar, unlike Moore, ... appellant is attempting to deny coverage to appellee because he already received the limits of liability from the tortfea-sor’s insurer and because he is not entitled to receive additional compensation for his non-bodily injuries.”). As the issue in this case is an outright denial of coverage to a spouse for her losses, these three courts would clearly find Moore applicable here.